


Exhibit 10.3

 

GENZYME CORPORATION

(the “Company”)

[Tier I]

 

Performance Restricted Stock Unit Award Agreement (the “Award Agreement”)

 

under

 

Genzyme Corporation 2004 Equity Incentive Plan (the “Equity Plan”) and Senior
Executive Long-Term Incentive Plan (the “LTI Plan” and together with the Equity
Plan, the “Plans”)

 

1.                                       Plans Incorporated by Reference.  This
Performance Restricted Stock Unit Award (the “Award”) is issued pursuant to the
terms of the Plans (as amended or may be amended) and this Award Agreement, and
may be amended as provided in the Plans.  This Award Agreement does not set
forth all of the terms and conditions of the Plans, which are incorporated
herein by reference. Copies of the Plans may be obtained upon written request
without charge from the Shareholder Relations Department of the Company.

 

2.                                       Grant of Performance Vesting Restricted
Stock Units (“Performance RSUs”).  The Compensation Committee of the Company’s
Board of Directors (the “Committee”) has granted to you the opportunity to earn
the number of Performance RSUs set forth in the Notice of Grant of Award
attached to this Award Agreement based on the achievement of the Performance
Measures at the end of the Performance Period specified in Exhibit A to this
Award Agreement and your continued employment in accordance with the terms,
conditions and restrictions set forth in this Award Agreement.  Earned
Performance RSUs will be settled by delivery of one share of the Company’s
common stock, $.01 par value per share (each a “Share” and together, the
“Shares”) for each RSU being settled.

 

3.                                       Exhibit A.  The Performance Period,
Performance Measures and Performance Levels for your Performance RSUs are
specified on Exhibit A to this Award Agreement.

 

4.                                       Potential and Actual Vesting of
Performance RSUs.  The number of your Performance RSUs that vest will be
conditioned upon both “Performance” vesting and “Continuous Service” vesting. 
As soon as practicable after the completion of the Performance Period, the
Committee shall determine the actual level of attainment for each Performance
Measure, and from this, your number of potential vested Performance RSUs shall
be determined as described in Exhibit A (the “Performance Qualified Shares”). 
The number of Performance Qualified Shares that you actually earn is conditioned
and determined upon your satisfaction of the Continuous Service vesting
requirements set forth in Section 5 below.

 

5.                                       Continuous Service Requirement.   If
you have been continuously employed by (i) the Company, (ii) an Affiliate (as
defined in the Equity Plan) or (iii) a corporation or other entity (or parent or
subsidiary thereof) assuming this Award Agreement or issuing a substitute

 

--------------------------------------------------------------------------------


 

equity-based award pursuant to the Equity Plan (collectively, “Group”) through
the date on which Performance Qualified Shares are settled with respect to the
Performance Period (the “Settlement Date”), 100% of your Performance Qualified
Shares determined in accordance with Section 4 above shall be earned and this
Award shall be considered vested upon the Settlement Date.  Notwithstanding the
foregoing sentence, if your employment with the Group terminates before the
Settlement Date by reason of death, disability (in accordance with the Company’s
Long Term Disability Policy or any other applicable Human Resources policy in
effect at the time of your employment termination) or Retirement (as defined in
the LTI Plan), then you shall earn and vest in the number of your Performance
Qualified Shares, if any, multiplied by a ratio calculated by dividing (x) the
number of completed months (rounded to the nearest whole number) of continuous
employment actually completed by you in the Performance Period by (y) the number
of months constituting the entire Performance Period.

 

If your employment with the Group terminates before the Settlement Date for any
reason other than death, disability or Retirement, then you shall not earn any
Performance Qualified Shares, you shall have no right, title or interest in and
to the Shares subject to this Performance Restricted Stock Unit Award, and this
Award shall terminate upon such termination of your employment.

 

6.                                       Change in Control. Notwithstanding
anything to the contrary in Sections 4 and 5 above, if a Change in Control (as
defined in the Participant’s Amended and Restated Executive Employment
Agreement) occurs before the end of the Performance Period and (A) you have been
continuously employed by the Group through the effective date of the Change in
Control, then upon such effective date, you will immediately earn and vest in
the number of Performance RSUs equal to the designated number of Performance
RSUs set forth on your Notice of Grant Award multiplied by a ratio calculated by
dividing (x) the number of completed months (rounded to the nearest whole
number) from the beginning of the Performance Period through the effective date
of the Change in Control by (y) the number of months constituting the entire
Performance Period (“Change in Control Shares”); or (B) your employment with the
Group terminated by reason of death, disability or Retirement during such
Performance Period and before the effective date of the Change in Control, then
upon such effective date, you shall earn and vest in the number of Performance
RSUs equal to the designated number of Performance RSUs set forth on your Notice
of Grant Award multiplied by the same ratio set forth in the last sentence of
Section 5 above and the Shares to which you are entitled will be delivered at
the same time as Change in Control Shares are delivered pursuant to Section 7
below.

 

7.                                       Delivery of Shares.  If your
Performance Qualified Shares are determined to be earned in accordance with
Section 5 above, or if any Change in Control Shares are determined to be earned
in accordance with Section 6 above, then as soon as practicable after any such
determination and in no event later than March 15th of the calendar year
following the calendar year in which such determination occurs, the Company
shall deliver to you the number of Shares to which you are entitled pursuant to
Sections 5 or 6.

 

--------------------------------------------------------------------------------


 

8.                                       Performance Restricted Stock Unit Award
Not Transferable. This Performance Restricted Stock Unit Award is not
transferable by you otherwise than by will or the laws of descent and
distribution. The naming of a Designated Beneficiary does not constitute a
transfer.  A “Designated Beneficiary” means the beneficiary designated by you to
receive amounts due under the Award in the event of your death.  In the absence
of an effective designation by you, your beneficiary will be your estate.

 

9.                                       Tax Matters.

 

(a) Withholding.  You shall pay to the Company, or make provision satisfactory
to the Company for payment of any amounts required by law to be withheld with
respect to the vesting of this Performance Restricted Stock Unit Award or the
delivery of Shares hereunder.  The Administrator (as defined in the Equity Plan)
may, in its sole discretion, require that a portion of the Shares that would
otherwise have been delivered to you upon the Settlement Date be sold by you or
retained by the Company to satisfy withholding and payment obligations, or in
the case of any such amounts due upon vesting and prior to the Settlement Date
that the number of shares payable under this Performance Restricted Stock Unit
Award may be reduced to satisfy such withholding or payment obligations.  Such
Shares shall be valued at the Fair Market Value (as defined in the Equity Plan)
on the date of sale if sold, or vesting if retained or reduced.  All other terms
of the sale or retention shall be determined by the Administrator in its sole
discretion.  The Administrator may, in its sole discretion, require any other
federal, state or local taxes imposed on the sale of the shares to be paid by
you.  In the Administrator’s sole discretion, such additional tax obligations
may be paid in whole or in part in Shares (but not in excess of the minimum
withholding required by law), including Shares sold upon or retained from the
vesting of this Performance Restricted Stock Unit Award, valued at their Fair
Market Value on the date of sale if sold, or of vesting if retained.  Any cash
proceeds resulting from a sale of Shares pursuant to this section 9 that are in
excess of the taxes due shall be paid to you. The Company and its Affiliates
may, to the extent permitted by law, deduct any tax obligations from any payment
of any kind otherwise due to you.

 

(b) Section 409A.  This Performance Restricted Stock Unit Award is intended to
qualify for the “short-term deferral” exemption from Section 409A and shall be
construed by the Administrator accordingly.  Notwithstanding the preceding
sentence, neither the Group, nor the Administrator, nor any person acting on
behalf of any of them, shall be liable to you by reason of any acceleration of
income, or any tax or additional tax, asserted by reason of any failure of this
Award or any portion thereof to satisfy the requirements for exemption from, or
compliance with, Section 409A of the Code.

 

(c) Section 4999.  Neither the Group, nor the Administrator, nor any person
acting on behalf of any of them, shall be liable to you by reason of any tax
asserted under Section 4999 of the Code.

 

10.                                 Rights Limited.  The Administrator, in its
sole discretion, shall determine from the group of eligible persons whether an
individual shall be a participant under the Plans.  Any grant made under the
Plans shall be made in the sole discretion of the Committee and no prior

 

--------------------------------------------------------------------------------


 

grant shall entitle a person to any future grant.  Nothing in the Plans or any
Performance Restricted Stock Unit Award will be construed as giving any person
the right to continued employment or employment for a specific period with the
Group, or any rights as a shareholder except as to Shares actually issued under
the Equity Plan.  In no event shall the Plans, or any grant made under the
Plans, form a part of an employee’s contract of employment, if any.  The loss of
existing or potential profit in Performance Restricted Stock Units or Shares
will not constitute an element of damages in the event of termination of
employment for any reason, even if the termination is in violation of an
obligation of the Group to the Participant.

 

11.                                 Acceptance.  Your failure to accept the
terms and conditions of this Performance Restricted Stock Unit Award in
accordance with the requirements of the Administrator can result in adverse
consequences to you, including cancellation of the Performance Restricted Stock
Unit Award.

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

Participant Signature

 

 

 

 

 

 

 

Participant Name (Print)

 

 

 

 

 

 

 

Date

 

 

--------------------------------------------------------------------------------

 

GENZYME CORPORATION

(the “Company”)

[Tier II]

 

Performance Restricted Stock Unit Award Agreement (the “Award Agreement”)

 

under

 

Genzyme Corporation 2004 Equity Incentive Plan (the “Equity Plan”) and Senior
Executive Long-Term Incentive Plan (the “LTI Plan” and together with the Equity
Plan, the “Plans”)

 

1.                                       Plans Incorporated by Reference.  This
Performance Restricted Stock Unit Award (the “Award”) is issued pursuant to the
terms of the Plans (as amended or may be amended) and this Award Agreement, and
may be amended as provided in the Plans.  This Award Agreement does not set
forth all of the terms and conditions of the Plans, which are incorporated
herein by reference. Copies of the Plans may be obtained upon written request
without charge from the Shareholder Relations Department of the Company.

 

2.                                       Grant of Performance Vesting Restricted
Stock Units (“Performance RSUs”).  The Compensation Committee of the Company’s
Board of Directors (the “Committee”) has granted to you the opportunity to earn
the number of Performance RSUs set forth in the Notice of Grant of Award
attached to this Award Agreement based on the achievement of the Performance
Measures at the end of the Performance Period specified in Exhibit A to this
Award Agreement and your continued employment in accordance with the terms,
conditions and restrictions set forth in this Award Agreement.  Earned
Performance RSUs will be settled by delivery of one share of the Company’s
common stock, $.01 par value per share (each a “Share” and together, the
“Shares”) for each RSU being settled.

 

3.                                       Exhibit A.  The Performance Period,
Performance Measures and Performance Levels for your Performance RSUs are
specified on Exhibit A to this Award Agreement.

 

4.                                       Potential and Actual Vesting of
Performance RSUs.  The number of your Performance RSUs that vest will be
conditioned upon both “Performance” vesting and “Continuous Service” vesting. 
As soon as practicable after the completion of the Performance Period, the
Committee shall determine the actual level of attainment for each Performance
Measure, and from this, your number of potential vested Performance RSUs shall
be determined as described in Exhibit A (the “Performance Qualified Shares”). 
The number of Performance Qualified Shares that you actually earn is conditioned
and determined upon your satisfaction of the Continuous Service vesting
requirements set forth in Section 5 below.

 

5.                                       Continuous Service Requirement.   If
you have been continuously employed by (i) the Company, (ii) an Affiliate (as
defined in the Equity Plan) or (iii) a corporation or other entity (or parent or
subsidiary thereof) assuming this Award Agreement or issuing a substitute
equity-based award pursuant to the Equity Plan (collectively, “Group”) through
the date on

 

--------------------------------------------------------------------------------


 

which Performance Qualified Shares are settled with respect to the Performance
Period (the “Settlement Date”), 100% of your Performance Qualified Shares
determined in accordance with Section 4 above shall be earned and this Award
shall be considered vested upon the Settlement Date.  Notwithstanding the
foregoing sentence, if your employment with the Group terminates before the
Settlement Date by reason of death, disability (in accordance with the Company’s
Long Term Disability Policy or any other applicable Human Resources policy in
effect at the time of your employment termination) or Retirement (as defined in
the LTI Plan), then you shall earn and vest in the number of your Performance
Qualified Shares, if any, multiplied by a ratio calculated by dividing (x) the
number of completed months (rounded to the nearest whole number) of continuous
employment actually completed by you in the Performance Period by (y) the number
of months constituting the entire Performance Period.

 

If your employment with the Group terminates before the Settlement Date for any
reason other than death, disability or Retirement, then you shall not earn any
Performance Qualified Shares, you shall have no right, title or interest in and
to the Shares subject to this Performance Restricted Stock Unit Award, and this
Award shall terminate upon such termination of your employment.

 

6.                                       Change in Control. Notwithstanding
anything to the contrary in Sections 4 and 5 above, if a Change in Control (as
defined in the Committee vote adopted May 29, 2002) occurs before the end of the
Performance Period and (A) you have been continuously employed by the Group
through the effective date of the Change in Control, then upon such effective
date, you will immediately earn and vest in the number of Performance RSUs equal
to the designated number of Performance RSUs set forth on your Notice of Grant
Award multiplied by a ratio calculated by dividing (x) the number of completed
months (rounded to the nearest whole number) from the beginning of the
Performance Period through the effective date of the Change in Control by
(y) the number of months constituting the entire Performance Period (“Change in
Control Shares”); or (B) your employment with the Group terminated by reason of
death, disability or Retirement during such Performance Period and before the
effective date of the Change in Control, then upon such effective date, you
shall earn and vest in the number of Performance RSUs equal to the designated
number of Performance RSUs set forth on your Notice of Grant Award multiplied by
the same ratio set forth in the last sentence of Section 5 above and the Shares
to which you are entitled will be delivered at the same time as Change in
Control Shares are delivered pursuant to Section 7 below.

 

7.                                       Delivery of Shares.  If your
Performance Qualified Shares are determined to be earned in accordance with
Section 5 above, or if any Change in Control Shares are determined to be earned
in accordance with Section 6 above, then as soon as practicable after any such
determination and in no event later than March 15th of the calendar year
following the calendar year in which such determination occurs, the Company
shall deliver to you the number of Shares to which you are entitled pursuant to
Sections 5 or 6.

 

8.                                       Performance Restricted Stock Unit Award
Not Transferable. This Performance Restricted Stock Unit Award is not
transferable by you otherwise than by will or the laws of

 

--------------------------------------------------------------------------------


 

descent and distribution. The naming of a Designated Beneficiary does not
constitute a transfer.  A “Designated Beneficiary” means the beneficiary
designated by you to receive amounts due under the Award in the event of your
death.  In the absence of an effective designation by you, your beneficiary will
be your estate.

 

9.                                       Tax Matters.

 

(a) Withholding.  You shall pay to the Company, or make provision satisfactory
to the Company for payment of any amounts required by law to be withheld with
respect to the vesting of this Performance Restricted Stock Unit Award or the
delivery of Shares hereunder.  The Administrator (as defined in the Equity Plan)
may, in its sole discretion, require that a portion of the Shares that would
otherwise have been delivered to you upon the Settlement Date be sold by you or
retained by the Company to satisfy withholding and payment obligations, or in
the case of any such amounts due upon vesting and prior to the Settlement Date
that the number of shares payable under this Performance Restricted Stock Unit
Award may be reduced to satisfy such withholding or payment obligations.  Such
Shares shall be valued at the Fair Market Value (as defined in the Equity Plan)
on the date of sale if sold, or vesting if retained or reduced.  All other terms
of the sale or retention shall be determined by the Administrator in its sole
discretion.  The Administrator may, in its sole discretion, require any other
federal, state or local taxes imposed on the sale of the shares to be paid by
you.  In the Administrator’s sole discretion, such additional tax obligations
may be paid in whole or in part in Shares (but not in excess of the minimum
withholding required by law), including Shares sold upon or retained from the
vesting of this Performance Restricted Stock Unit Award, valued at their Fair
Market Value on the date of sale if sold, or of vesting if retained.  Any cash
proceeds resulting from a sale of Shares pursuant to this section 9 that are in
excess of the taxes due shall be paid to you. The Company and its Affiliates
may, to the extent permitted by law, deduct any tax obligations from any payment
of any kind otherwise due to you.

 

(b) Section 409A.  This Performance Restricted Stock Unit Award is intended to
qualify for the “short-term deferral” exemption from Section 409A and shall be
construed by the Administrator accordingly.  Notwithstanding the preceding
sentence, neither the Group, nor the Administrator, nor any person acting on
behalf of any of them, shall be liable to you by reason of any acceleration of
income, or any tax or additional tax, asserted by reason of any failure of this
Award or any portion thereof to satisfy the requirements for exemption from, or
compliance with, Section 409A of the Code.

 

(c) Section 4999.  Neither the Group, nor the Administrator, nor any person
acting on behalf of any of them, shall be liable to you by reason of any tax
asserted under Section 4999 of the Code.

 

10.                                 Rights Limited.  The Administrator, in its
sole discretion, shall determine from the group of eligible persons whether an
individual shall be a participant under the Plans.  Any grant made under the
Plans shall be made in the sole discretion of the Committee and no prior grant
shall entitle a person to any future grant.  Nothing in the Plans or any
Performance Restricted Stock Unit Award will be construed as giving any person
the right to continued

 

--------------------------------------------------------------------------------


 

employment or employment for a specific period with the Group, or any rights as
a shareholder except as to Shares actually issued under the Equity Plan.  In no
event shall the Plans, or any grant made under the Plans, form a part of an
employee’s contract of employment, if any.  The loss of existing or potential
profit in Performance Restricted Stock Units or Shares will not constitute an
element of damages in the event of termination of employment for any reason,
even if the termination is in violation of an obligation of the Group to the
Participant.

 

11.                                 Acceptance.  Your failure to accept the
terms and conditions of this Performance Restricted Stock Unit Award in
accordance with the requirements of the Administrator can result in adverse
consequences to you, including cancellation of the Performance Restricted Stock
Unit Award.

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

Participant Signature

 

 

 

 

 

 

 

Participant Name (Print)

 

 

 

 

 

 

 

Date

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

2010 — 2012 Performance Restricted Stock Unit Award

 

The Performance Period is from January 1, 2010 through December 31, 2012.

 

The Performance Measures are (1) cash flow return on invested capital (“CFROI”),
which comprises 50% of the Performance Restricted Stock Unit Award, and
(2) relative total shareholder return measured against the performance of a
relevant subset of biotechnology, medical devices and pharmaceutical companies
in the S&P 500 Health Care Index (“Relative TSR”), which comprises the other
50%.

 

CFROI

 

The three-year CFROI target
is:                                                                         
13.1%

 

For performance between 85% and 100% of the CFROI target, the potential payout
range is between 50% and 100% of the number of Performance RSUs associated with
this Performance Measure.

 

Relative TSR

 

If Genzyme’s Relative TSR is between the 40th and 65th percentile rank, the
potential payout range is between 35% and 100% of the number of Performance RSUs
associated with this Performance Measure.

 

--------------------------------------------------------------------------------
